DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities: in lines 1-2, “the hard coating further” should be “the hard coating film further”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
Claim(s) 1-7, 9-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (WO 2018/207914).
Note: citations refer to US 2020/0142102 which is used as an English language equivalent.
Regarding claims 1-7, 11, 13, and 15:
Kikuchi discloses a hard coat film comprising a base material and a hard coat layer [abstract; 0001]. The base material comprises PET, PEN, PES, polyimide, etc. [0206]. The hardness of the hard coat layer is 4H or greater. An example hard coat layer is formed from 2-(3,4-epoxycyclohexyl)-ethyltrimethoxysilane and has a hardness of 9H [0261-0267]. These materials are the same as those used in the present invention. See present claim 11 for the base layer and Preparation Examples 2-9 at paragraphs [00154-00159] of the present specification for the hard coat layer. Given that the prior art materials are the same as used in the present invention, the examiner submits they have the same properties as presently claimed.
Regarding claim 9:
The base material can be multilayered [0209].
As noted in the rejections under 35 USC 112, the scope of claim 9 is unclear. Kikuchi’s structure of a base material and a hard coating layer thereon is considered to be “stacked” as claimed.
Regarding claim 10:
A low reflection (antireflective) layer or stain-repellent (antifouling) layer can be provided [0055].
Regarding claim 14:
The film is flexible and can be used in a display [0012; 0258].
Regarding claim 16:
The example hard coat layer further comprises a compound having an alicyclic epoxy group and a silicon acrylate, either of which are considered to be the claimed crosslinking agent [0265]. Further description of the compounds is provided at [0139-0140; 0145-0146; 0151].


Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO 2018/207914).
Note: citations refer to US 2020/0142102 which is used as an English language equivalent.
Regarding claim 8:
Kikuchi discloses a hard coat film as previously explained. The thickness of the hard coat layer is 10-40 μm and the thickness of the base material is 25-80 μm [0038-0039]. The thickness of the hard coat layer can be adjusted to provide the desired hardness and curling [0061]. The thickness of the base material can be adjusted to provide the desired curling and handling properties [0211].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of each layer, including over values that result in a relative ratio as presently claimed, to provide the desired properties for a given end use.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO 2018/207914) in view of Song et al. (US 2016/0194448).
Note: citations refer to US 2020/0142102 which is used as an English language equivalent.
Regarding claim 12:
Kikuchi discloses a hard coat film comprising a base material and a hard coat layer as previously explained. The base material comprises polyimide and/or polyamide [0206]. The film is useful for various display devices [0258].
Kikuchi is silent with regard to a polyamide-imide.
Such materials were known in the art. For example, Song discloses a window for display devices comprising a plastic substrate of polyimide-amide copolymer and a hard coating layer disposed thereon [0003; 0007-0011]. The display has high hardness and excellent optical properties [0007].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known base materials, including a polyamide-imide as taught by Song, to provide a useful material for display devices having high hardness and excellent optical properties.


Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.

Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference US Patent Application Publication 2020/0174161 were owned by, or subject to an obligation of assignment to, the same entity as SK Innovation Co., Ltd not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. Therefore, reference US Patent Application Publication 2020/0174161 has been excepted as prior art under 35 U.S.C. 102(a)(2).
 Applicant’s statement of common ownership states the effective filing date of the claimed invention is February 11, 2019. The present application was filed on February 10, 2020 and claims priority to foreign applications KR 10-2019-0015554, filed February 11, 2019, and KR 10-2019-0167883, filed December 16, 2019. Neither foreign priority filing date has been perfected because although certified priority documents have been filed, the documents are not in English and no translation has been provided. See MPEP 2152.06. Therefore, for examination purposes, the effective filing date is February 10, 2020 until such translation(s) have been provided. Reference US Patent Application Publication 2020/0174161, however, has been excepted as prior art under 35 U.S.C. 102(a)(2) because Applicant’s statement nevertheless establishes common ownership at a date “not later than the effective filing date of the claimed invention” (i.e., not later than February 10, 2020) as required under 35 USC 102(b)(2)(C).

Applicant argues Kikuchi (WO 2018/207914) does not teach or suggest an appropriate combination of base layer material and a hard coating layer material that provides a surface elongation at break as presently claimed (p7). Applicant argues Kikuchi discloses “hundreds, if not thousands, of combination of base layer materials and hard coating layer materials with no guidance at all as to how such materials could be combined to achieve a hard coating film” as claimed (p8). Applicant also argues “the degree of cross-linking and other characteristics of the layer materials and the thickness of each layer can also contribute to the surface elongation at break of the hard coating film” (p8). Applicant further argues that without examples that include both one of the specific base layer materials in combination with one of the specific hard coating layer materials, then there is nothing in Kikuchi to suggest its hard coating film has the claimed surface elongation at break (p8).
The examiner has considered Applicant’s arguments, but respectfully maintains the rejections of record. First, Applicant provides no evidence that Kikuchi’s hard coating films do not possess the claimed properties. The examiner maintains the reference discloses hard coating films containing the same materials as used in the present invention, and so would have the same properties as presently claimed. 
Applicant’s arguments that Kikuchi discloses many combinations of materials and does not provide an example using the specific materials of the present invention are not found persuasive because the present claims remain open to many such combination of materials and furthermore the reference does disclose examples using the specific materials of the present invention. Present claim 1 is drawn to “A hard coating film comprising: a base layer; and a hard coating layer” without further requirement of specific materials. Dependent claim 11 requires the base layer include at least one selected from the group of eight broad classes of polymers (“a polyethylene terephthalate (PET)-based resin…a polyethylene naphthalate (PEN)-based resin”). Dependent claim 13 requires the hard coating layer comprises “an epoxysilane-based resin”. In other words, the claimed invention is drawn to a broad range of materials and combination of materials that otherwise satisfy the claimed requirements. The rejections are based on the finding that Kikuchi discloses the same materials as used in the present invention, which Applicant does not appear to dispute, and so the examiner concludes the same materials would have the same properties.
Additionally, while Applicant states Kikuchi does not provide any specific guidance of particular combinations of materials (which, again, is not specifically claimed), the rejections of record specifically point to the Kikuchi’s examples, which use a hard coat layer formed from 2-(3,4-epoxycyclohexyl)-ethyltrimethoxysilane and has a hardness of 9H [0261-0267], which is the same material as used in the present invention. The examples use this hard coat layer in combination with a PEN film, specifically [0266]. Therefore, Kikuchi’s examples do suggest materials within the scope of the present invention.
Applicant’s arguments that other features affect the claimed properties, namely the degree of crosslinking, “other characteristics” of the materials, and the thickness of each layer, is also not persuasive because the claimed invention does not require such features and Applicant has not established that such features affect the claimed properties such that Kikuchi’s materials, which otherwise appear to be the same as used in the present invention, do not possess the claimed properties. Applicant appears to suggest that Kikuchi’s film may or may not meet the claimed properties because other factors affect the properties, but Applicant fails to establish as a matter of fact that these other factors affect the properties and furthermore fails to point out which factors differ in Kikuchi’s teaching compared to the present invention. Therefore, the examiner maintains the rejections of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae (US 2015/0093585) discloses a hard coating resin composition for optical films comprising a siloxane resin [0002]. Example 17 provides a PET substrate coated with a hard coating layer comprising 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane and a crosslinker including (3,4-epoxycyclohexylmethyl)-3,4-epoxycylohexylcarboxylate [0127-0131]
Fukaumi (US 2016/0145467) discloses a curable composition for laminates having excellent hardness and scratch resistance [0001; 0009]. Example 4 provides a PET substrate coated with a hard coating layer comprising 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane and a crosslinker including (3,4-epoxycyclohexylmethyl)-3,4-epoxycylohexylcarboxylate [0121-0122].
Park (US 2018/0142127) discloses a hard coating composition for display devices comprising a siloxane oligomer and a cross-linker [0006-0008]. Example 4 provides a polyimide substrate coated with a hard coating layer comprising 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane and a crosslinker including (3,4-epoxycyclohexylmethyl)-3,4-epoxycylohexylcarboxylate [0142-0146].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787